Quinn, Judge
(dissenting):
Late Friday afternoon, Captain Zorka placed a police report consisting of more than four 8-by 11-inch pages on the desk of the first sergeant. The report related to an alleged attempt by the accused to break into the wall locker of another soldier. Zorka had stapled to the report a "buck slip” addressed to the first sergeant on which he indicated that Lieutenant Colonel Brookshire wanted "212 action” [AR 635-212, July 15, 1966] initiated for the accused, and he asked the sergeant to "start paper work.” On Tuesday morning, the accused came before Captain Zorka and was found in possession of the buck slip. Thereupon, the captain made "a thorough search” of the orderly room for the police report. It was not found.
As the police report and buck slip required official action that would take place in the orderly room, the papers should have been there. Since they were not, the reasonable inference was that they had been taken away. As one of the missing papers was found in the accused’s possession, the logical inference was that he had removed it; and since he had nothing to do with the preparation of the required paper work, the inference was that the removal was unauthorized. See United States v Ball, 8 USCMA 25, 23 CMR 249 (1957).
Unauthorized possession of part of the papers confronted Captain Zorka with the question as to the probable location of the remaining papers. The search of the accused established that they were not on his person. Captain Zorka then concluded that they were probably in the accused’s locker. He testified that he reached this conclusion because he knew that "the accused didn’t own a car;” had no money so that he could not maintain living quarters off-base; and that "everybody” was "require[d] ... to keep everything” in his wall locker. In my opinion, these circumstances provided ample cause to believe that the police report was in the accused’s locker. United States v Sparks, 21 USCMA 134, 44 CMR 188 (1971). Where else could the accused have reasonably hidden a batch of 8- by 11-inch paper? Consequently, I would affirm the decision of the Court of Military Review.